Citation Nr: 1810986	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for a low back condition.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for a respiratory condition, to include obstructive sleep apnea.

5. Entitlement to service connection for a joint disability, to include arthralgia.

6. Entitlement to service connection for a gastrointestinal condition, to include a hiatal hernia.

7. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

8. Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).

9. Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Francis Kehoe, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 1991, from January 2002 to December 2002, and from July 2003 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, a videoconference hearing was held before the undersigned; a transcript is of record.

During his hearing, the Veteran stated he was withdrawing a claim for a higher rating for a right shoulder disability.  However, the Board notes an appeal was not perfected as to this claim; therefore it is not before the Board, regardless.

At the time of the Board hearing, the undersigned noted that the attorney indicated there was an outstanding privacy act request.  The record reflects, however, a response to that request to the Veteran in 2016 and the Board does not see an outstanding request.  

The issues of service connection for a low back condition; headaches; a respiratory condition, including obstructive sleep apnea; a joint disability, including arthralgia; and a gastrointestinal condition, including hiatal hernia; and for increased ratings for PTSD, IBS, and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has fibromyalgia, a medically unexplained chronic multi-symptom illness.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required for this claim.

The Veteran contends he has fibromyalgia related to his military service, to include his service in the Persian Gulf.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1).

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

In the instant case, the record reflects the Veteran had service in support of Operation Desert Shield/Desert Storm.  See Certificate of Release or Discharge from Active Duty.  Therefore, the Veteran has a period of service that meets the first requirement for presumptive service connection under the provision noted above.

Furthermore, on August 2010 VA examination, the examiner diagnosed chronic, widespread pain consistent with fibromyalgia.  A May 2013 VA examination note stated that based on the August 2010 examination, the Veteran did not meet the diagnostic criteria for fibromyalgia.  No further information was provided.

In sum, there is one opinion diagnosing fibromyalgia and another stating there is no fibromyalgia, but declining to provide a different diagnosis.  Based on the medical evidence and affording the Veteran the benefit of the doubt, the Board finds that he has fibromyalgia, a medically unexplained chronic multi-symptom illness, which is presumptively service-connected in light of the Veteran's service in the Persian Gulf War.


ORDER

Service connection for fibromyalgia is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran contends his low back condition, headaches, respiratory condition, arthralgia, and hiatal hernia are related to service.  The Board finds that new VA examinations are needed to determine the etiologies of his headaches and respiratory condition.  As well, the Veteran has not been afforded VA nexus examinations with respect to the other claims; therefore, examinations are needed to ascertain the etiology of the disabilities.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran also testified that his PTSD, IBS, and cervical spine disability have worsened since his last VA examinations.  Therefore, new VA examinations should be provided to determine the current severity of these disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for disabilities on appeal.

2. After completing directive (1), the AOJ should request opinions with examinations from the appropriate VA medical professionals to determine the nature and likely etiology of the Veteran's low back condition; headaches; respiratory condition, including obstructive sleep apnea; joint disability, including arthralgia; and gastrointestinal condition, including hiatal hernia.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Identify (by diagnosis) all disabilities found related to the low back, headaches, respiratory system, joints, and gastrointestinal system (not including his service-connected irritable bowel syndrome).  If no diagnosis is made, indicate whether the Veteran's symptoms represent the manifestation of an undiagnosed illness.  (The examiner should note that whether the Veteran exhibits symptoms on examination is irrelevant if he has exhibited them during the course of this appeal).

(b) If, instead of an undiagnosed illness, there is a known clinical diagnosis, offer an opinion as to whether each diagnosed disability is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's service.  It is requested that the rationale for any opinion related to headaches, a respiratory condition, a joint disability, and a gastrointestinal condition, include some discussion of the Veteran's conceded exposure to environmental hazards in the Persian Gulf.

(c) Indicate whether the Veteran's headaches and joint disability, however classified, represent a symptom of his Gulf War illness, diagnosed as fibromyalgia, or whether they are separate therefrom.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for VA PTSD, IBS, and cervical spine examinations by qualified medical professionals to ascertain the current nature and severity of his service-connected PTSD, IBS, and cervical spine disabilities.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's PTSD, IBS, and cervical spine disability, noting their frequency and severity.  With respect to the cervical spine disability, the examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

For the cervical spine, the examiner should test the range of motion in active motion and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the Veteran's October 2017 testimony regarding his PTSD, IBS, and cervical spine symptomatology.

Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


